                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 19-00227-01-CR-W-SRB
                                                  )
 JAMES E. WORKMAN,                                )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On June 26, 2019, the Grand Jury returned an eight-count Indictment
charging Defendant, James E. Workman with five counts of wire fraud, one count of theft of
government money, and two counts of Social Security fraud.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
       Government: Courtney R Pratten and Leigh Farmakidis
              Case Agent: Bruce McKimens, Social Security Administration
       Defense: James R. Hobbs and Marilyn B. Keller
                           Paralegal Dru Colhour
OUTSTANDING MOTIONS: No outstanding moments at this time, although motions in limine
and a Daubert motion are anticipated.

TRIAL WITNESSES:
     Government: 12 with stipulations; 16 without stipulations
     Defendant: 10 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately less than 75 exhibits
     Defendant: approximately 50 exhibits (some overlap with the Government’s exhibits)

DEFENSES: General denial and denial of specific intent and willfulness

POSSIBLE DISPOSITION:
     (x ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out




          Case 4:19-cr-00227-SRB Document 37 Filed 05/18/21 Page 1 of 2
TRIAL TIME: 3 ½ to 4 days total
     Government’s case including jury selection: 2 ½ day(s)
     Defendant: 1 day(s)

STIPULATIONS: Possible stipulations as to business records, bank records, Social Security
Administration records (including financial records, bank records and tax records), and interstate
wire nexus

UNUSUAL QUESTIONS OF LAW: As outlined in Defendant’s trial brief, filed on May 16,
    2021, there are possible issues regarding cognitive deficits negating the requisite mental
    intent. Defendant is also submitting a jury instruction, pursuant to United States v. Christo,
    614 F.2d 486 (5th Cir.1980), that civil statutory and regulatory violations aren’t to be
    confused with criminal action.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Updated list(s) due on or before May 25, 2021.
                    Proposed Witness List filed May 17, 2021
                    Proposed Exhibit List filed May 17, 2021
             Defendant: Updated list(s) due on or before May 25, 2021.
                    Proposed Witness List filed May 17, 2021

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on
or before June 2, 2021.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or more parties anticipate filing motions in limine. Due on or
before June 2, 2021.
              The Government anticipates filing a Daubert motion.
              Please note On May 16, 2021, Defendant Workman filed a Trial Brief regarding
              evidence of cognitive deficits negating the requisite mental intent.

TRIAL SETTING: Criminal jury trial docket set for June 7, 2021.

       Please note: The parties request the first week.


       IT IS SO ORDERED


                                                     /s/ Lajuana M. Counts
                                                    LAJUANA M. COUNTS
                                                    UNITED STATES MAGISTRATE JUDGE

                                                2

         Case 4:19-cr-00227-SRB Document 37 Filed 05/18/21 Page 2 of 2
